Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejection based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the limitation that “the single tooth jigs are fixed” is not understood.  Additionally, it would help to particularly point out and distinctly claim the invention if applicant were to provide some basic structure for the claimed “single tooth jigs”, “upper spline” and “lower spine” - rather than just naming the elements.
	In claim 4, it is unclear which of the identified elements are of a non-flexible biocompatible material.
In claim 5, it is unclear which of the identified elements are of a semi-flexible or flexible material.
	In claim 7, it would help to particularly point out and distinctly claim the invention if applicant were to provide some basic structure for the claimed “over mold retention pegs.”  It is unclear what is actually being claimed.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machata et al (US 2014/0255864).
	

Machata et al disclose a tooth attachment placement device having a plurality of tooth jigs 72, 42 interconnected through upper and lower spines 78 for enabling the bonding of orthodontic brackets 18 to a patient’s teeth.  Note annotated Figures 5 and 2 below.


    PNG
    media_image1.png
    290
    684
    media_image1.png
    Greyscale

	
	In regard to claim 2, the connection of the upper and lower splines/tabs 78 with slots 80 serve as snap/break points for breaking sections of the spline apart from the tooth jigs.  In regard to claim 3, note annotated Figure 2 above.  In regard to t claim 4, the metal bracket holder meets the non-flexible biocompatible material limitation.  In regard to claim 5, the elastic band 60 meets the flexible material limitation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Machata et al (US 2014/0255864).
In regard to claim 6, Machata et al do not appear to explicitly disclose that the tooth jigs have different widths, but do disclose that the jigs are digitally designed based upon a #D model of the patient’s teeth (e.g. step 114).  Since the width of a patient’s teeth varies (e.g. incisors are wider than canines) it follow that the jigs designed to fit on the patient’s teeth would also vary in width.  To have varied the width of the Machata et al tooth jigs in order to fit the varied teeth of a patient would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.   In regard to claim 7, the overmolding of retention pegs on the Machata et al upper and lower splines in order to increase the stability of the splines would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claims 11 and 12, to have provided conventional labels with the Machata et al to identify the particular teeth and the particular patient to whom the manufactured orthodontic placement device has been manufactured for so that it doesn’t get mixed up with devices for other patient’s would have been obvious to one of ordinary skill in the art in the ordinary practice of the Machata et al invention before the effective filing date of the claimed invention.  In regard to claim 13, to have manufactured the Machata et al device for a patient missing a tooth, so that the patient’s remaining teeth could be aligned would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Machata et al (US 2014/0255864) in view of Doyle (US 5,863,198).
Doyle for a similar orthodontic bracket positioning device teaches that it is desirable that the “jig 20 is preferably comprised of a translucent material such as clear plastic . . . this permits a light sensitive adhesive 28 to be used for bonding orthodontic bracket 26 to tooth 22” (see column 4, lines 30-37).  To have formed the Machata et al jig and splines of translucent material so that the light sensitive dental adhesive of the brackets may be adequately cured as taught by Doyle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712